In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-15-00090-CV
                            ____________________

     LARRY D. PREWITT AND DEBORAH D. PREWITT, Appellants

                                         V.

                   JACKIE NEIL NORSWORTHY, Appellee
_______________________________________________________             ______________

                     On Appeal from the 1A District Court
                           Jasper County, Texas
                           Trial Cause No. 33060
________________________________________________________             _____________

                                      ORDER

      In their brief on appeal, appellants Larry D. Prewitt and Deborah D. Prewitt

urge that the trial court erred in failing to make findings of fact and conclusions of

law and they request an abatement of the appeal for entry of findings. See Tex. R.

App. P. 44.4(a). Appellee Jackie Neil Norsworthy suggests the error did not

prevent appellants from properly presenting their case to the Court of Appeals

because appellants challenge each of appellee’s multiple theories of recovery in

their brief. See Tex. R. App. P. 44.1(a)(2). After reviewing the parties’ briefs and

                                          1
the appellate record, we conclude that findings of fact and conclusions of law are

necessary for the proper presentation of the appeal and the trial court can correct its

failure to act by making written findings of fact and conclusions of law that will

assist this Court’s decision in the appeal. See Tex. R. App. P. 44.4(b).

      We abate the appeal and remand the case to the trial court for entry of

findings of fact and conclusions of law. See Tex. R. Civ. P. 297. The trial court

shall allow the parties ten days after the trial court signs its findings of fact and

conclusions of law to request additional findings and conclusions. See Tex. R. Civ.

P. 298. The appeal is abated and all appellate timetables are suspended while the

case is before the trial court. A supplemental record, including any findings of fact

made by the trial court and the trial court’s conclusions of law, any additional

findings and conclusions requested by the parties, and any additional or amended

findings and conclusions made by the trial court, shall be filed with the Court of

Appeals by September 14, 2015. The appeal will be reinstated without further

order of this Court when the supplemental clerk’s record is filed. After

reinstatement of the appeal, the parties may file supplemental briefs addressing the

trial court’s findings of fact and conclusions of law. The supplemental brief of the

appellants shall be due thirty days after the supplemental clerk’s record is filed




                                          2
with the Court of Appeals. The supplemental brief of the appellee shall be due

thirty days after the appellants file their supplemental brief.

      ORDER ENTERED August 13, 2015.


                                                                  PER CURIAM



Before McKeithen, C.J., Horton and Johnson, JJ.




                                           3